EXHIBIT 99.1 GENERAL FINANCE CORPORATION NEWS RELEASE (For Immediate Release) GENERAL FINANCE CORPORATION ANNOUNCES CONSIDERATION OF A ROYAL WOLF IPO THIS RELEASE IS NOT FOR CIRCULATION OR DISTRIBUTION INTO AUSTRALIA AND DOES NOT CONSTITUTE A PROSPECTUS OR AN OFFER OF ANY SECURITIES Pasadena, CA – April 11, 2011 - General Finance Corporation (NASDAQ: GFN, GFNCL and GFNCZ) (“General Finance”) today announced that its subsidiary, GFN Australasia Holdings Pty Limited (to be renamed Royal Wolf Holdings Limited, if converted to a public company) (“Royal Wolf”), is considering a proposal to undertake an initial public offering of its ordinary shares (“Shares”) in Australia and apply for listing of its Shares on the Australian Securities Exchange (“Australian IPO”).General Finance intends to retain an indirect majority interest in Royal Wolf subsequent to the Australian IPO. A final decision on whether or not to proceed with the Australian IPO has not yet been made and the offer remains subject to, among other things, pricing and execution of an underwriting agreement on acceptable terms. If the Australian IPO proceeds, Royal Wolf will file a prospectus with the Australian Securities & Investments Commission (“ASIC”), and eligible persons, which do not include persons in the United States, will need to complete an application form that will be in or will accompany the prospectus for the Australian IPO. If successful, General Finance intends to use the net proceeds from the Australian IPO for, among other things, satisfying General Finance’s put obligation to repurchase the 13.8% minority interest in Royal Wolf’s immediate holding company from Bison Capital Australia L.P., reducing senior and subordinated borrowings, paying the costs of the Australian IPO and for general working capital purposes. In the planned Australian IPO it is proposed that the offering will include a broker firm offer and an institutional offer. The offering will not be available to persons who are in the United States.In connection with the proposed Australian IPO, certain information about Royal Wolf will be disclosed to prospective investors. The information disclosed to prospective investors will include the information attached to this news release. No securities regulatory authority has either approved or disapproved of the contents of this news release.The securities to be offered have not been and will not be registered, and may not be offered or sold, in the United States absent an exemption from the registration requirements of the United States Securities Act of 1933, as amended.A prospectus for the securities will be made available in Australia when the securities are offered and any permitted applicant under the terms of that prospectus will need to complete the application form that will be in or will accompany the prospectus. This press release is for information purposes only and does not constitute an offer to sell or a solicitation of an offer to buy Shares of Royal Wolf. About General Finance Corporation General Finance Corporation (www.generalfinance.com), through its indirect 86.2%-owned subsidiary, Royal WolfTrading Australia Pty Ltd. (www.royalwolf.com.au) and its indirect 100%-owned subsidiary Pac-Van, Inc. (www.pacvan.com), sells and leases products in the portable services industry to a broad cross-section of industrial, commercial, educational and government customers throughout Australia, New Zealand and the United States. These products include storage containers and freight containers in the mobile storage industry; and modular buildings, mobile offices and portable container buildings in the modular space industry. Cautionary Statement About Forward-Looking Statements Statements in this news release that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Such forward-looking statements include, but are not limited to, statements relating to plans to undertake an initial public offering by Royal Wolf, statements and assumptions in the forecasts and information to be included in the prospectus to be filed with the ASIC, plans to list the Shares on the Australian Securities Exchange and plans to sign an underwriting agreement in connection with the Australian IPO, our ability to raise capital or borrow additional funds or changes in the Australian or New Zealand dollar relative to the U.S. dollar.These involve risks and uncertainties that could cause actual outcomes and results to differ materially from those described in forward-looking statements.We believe that the expectations represented by our forward looking statements are reasonable, yet there can be no assurance that such expectations will prove to be correct. Furthermore, unless otherwise stated, the forward looking statements contained in this press release are made as of the date of the press release, and we do not undertake any obligation to update publicly or to revise any of the included forward-looking statements, whether as a result of new information, future events or otherwise unless required by applicable legislation or regulation. The forward-looking statements contained in this press release are expressly qualified by this cautionary statement. Readers are cautioned that these forward-looking statements involve certain risks and uncertainties, including those contained in filings with the Securities and Exchange Commission. Contact Charles E. Barrantes Chief Financial Officer (626) 584-9722 ext. 1007 WARNING The following forecasts and information, which are subject to change, should not be considered as a recommendation to purchase, sell or hold any securities of General Finance or Royal Wolf or to take or not to take any action.General Finance, Royal Wolf and any of their directors and officers disclaim all liability to any person who takes any action based solely on the following information and forecast. The following forecasts and information relating to the proposed Australian IPO will be included in a prospectus which will contain information that will assist prospective investors in the Australian IPO in deciding whether to purchase the Shares. The following information and forecast are not sufficient by themselves to make an informed decision whether to purchase the Shares. Any person allowed to invest in the Shares should only purchase the Shares after reviewing the prospectus for the Australian IPO.General Finance may elect not to consummate the Australian IPO. If General Finance elects not to complete the Australian IPO, the forecasts will no longer be valid because it is based, in part, on Royal Wolf receiving the net proceeds from the Australian IPO. The following forecast and information includes forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual outcomes and results to differ materially from those described in the forecasts. General Finance does not undertake any obligation to update publicly or to revise any of the forward-looking statements in the following information or in the forecasts, whether as a result of new information, future events or otherwise unless required by applicable legislation or regulation. The following forecasts and information are stated in Australian dollars (“AUD” or “A$”). FORECASTS The basis of preparation in respect of each of the fiscal year 2011 ending 30 June (“FY2011”) Pro Forma Forecast Financial Information and the fiscal year ending 30 June 2012 (“FY 2012”) FY2012 Forecast Financial Information is detailed below. The forecast financial information below includes the best estimate assumptions of Royal Wolf specific to each of the forecast periods. In addition to these specific assumptions, the general assumptions adopted in preparing the Forecast Financial Information which apply to both the FY2011 Pro Forma Forecast Financial Information and the FY2012 Forecast Financial Information are detailed below. In addition to the assumptions set forth below, the forecast information assumes that the Australian IPO is completed. General assumptions The following general assumptions are relevant to the Forecast Financial Information: Ÿ there is no material change in the competitive operating environment in Australia and New Zealand; Ÿ there is no change in applicable Australian Accounting Standards and International Financial Reporting Standards that would have a material impact on Royal Wolf’s accounting policies, financial reporting or disclosure; Ÿ there is no material change to Royal Wolf’s operating or regulatory environment; Ÿ there is no material amendment to any material agreement relating to Royal Wolf’s business other than what is disclosed in the Australian IPO prospectus; Ÿ there are no significant disruptions to the continuity of operations of Royal Wolf and there are no other material changes in Royal Wolf’s business; Ÿ there is no material litigation that will arise or be settled to the benefit or detriment of Royal Wolf; Ÿ there are no contingent liabilities that will arise or be realised to the detriment of Royal Wolf; Ÿ there are no material losses of customers or contracts; Ÿ there is no loss of key management personnel; Ÿ Royal Wolf will have entered into a new senior secured credit facility with a maximum borrowing to A$100 million; Ÿ Royal Wolf will maintain the ongoing ability to recruit and retain required personnel; and Ÿ there are no impacts from any material business acquisitions or disposals. 1 Summary financials (-000-) FY2011 FY2012 Selected income statement items Sales revenue $
